DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/27/2022 has been entered.

Amendment
This Office Action is made in response to amendment, filed 4/27/2022. Claims 1-3, 6, 10-12, 15 and 19-20 have been amended. Claims 5 and 14 are cancelled.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 4/27/2022. 
With respect to Claim Rejections - 35 USC § 102, the Applicant had amended claim 1 to includes " the event overlay content comprising location information and user-provided event information, the location information being based on an auto-populated suggestion corresponding to a location of the first computing device and the user-provided event information". The Applicant submits that Su does not disclose this amended feature. The Examiner agrees Su does not teach “the location information being based on an auto-populated suggestion corresponding to a location of the first computing device and the user provided event information,” and finds KIMISHIMA (US 2011/0066363 A1) to teach this feature. Independent claims 10 and 19 include features similar to those discussed above in connection with claim 1 and the Applicant submits they are in condition for allowance for at least similar reasons. Moreover, each of dependent claims 2 and 11 have been amended to recite that "the ephemeral message is accessible for a predetermined time-limited duration." In addition, each of dependent claims 6, 15 and 20 have been amended to recite "the content collection comprising a collection of messages with media content." The Applicant submits that the art of record is not seen to teach at least these claimed features. In response, with respect to the applicant arguments of independent claims 1, 10, and 19, and dependent claims 2-4, 6-9, 11-13, 15-18 and 20 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al., Pat No US 9,118,723 B1 (hereafter Su) in view of Masato KIMISHIMA, Pub No US 2011/0066363 A1 (hereinafter KIMISHIMA).

Regarding Claim 1, Su discloses a method, comprising:
receiving, at a first computing device, an ephemeral message [FIG.1 & col.1, lines 32-35: Discloses receiving a social activity post 170 (an ephemeral message) at a client device (at a first computing device) in a social activity platform.];
generating, by the first computing device, an event overlay interface [FIG.1 & col.1, lines 67-col.2, lines 1-3, col.6, lines 29-col.7, lines 1-7, and col.12, lines 30-62: Discloses thumbnail photograph, "Hope everyone can make it to the bbq this weekend!", the post framework provides an interactive interface (an event overlay interface) including picture of food on a bbq grill, with text and series of thumbnails of people attending, and a control interface element in the body portion with an RSVP button; and col.8, lines 35-44: Discloses a server or the computing device (the first computing device) may generate the post framework with the interactive interface (an event overlay interface).];
causing the event overlay interface to be overlaid on top of the ephemeral message [FIG.1 & col.1, lines 67-col.2, lines 1-3, col.6, lines 29-col.7, lines 1-7, and col.12, lines 30-62: Discloses the interactive interface (the event overlay interface) with buttons, comments, and descriptive text can all can be overlaid on top of the social activity post 170 (the ephemeral message).];
displaying the event overlay interface and the ephemeral message on a user interface of the first computing device [col.6, lines 31-45 & FIG.1: Discloses Jane Doe may create a post 170 using post framework 100 and send the post 170 to a particular group of friends through the social network. The head portion 110 may provide a thumbnail photograph of Jane Doe, her name, and the descriptive text "Hope everyone can make it to the bbq this weekend!" Below the head portion 110, the post framework 100 may provide a picture of food on a barbeque grill. The picture may be in full bleed, which covers the entire defined area of the body portion 120. Also provided in the body portion 120 may be the text "Jane's scarf-it-down fall BBQ, Saturday, 2: 00 PM at the park" and a series of thumbnail photographs showing other people who are going to attend, all of which may be overlaid on the picture of the food. A user interface control element 160 may also be provided in the body portion 120 in the form of an "RSVP" button. FIG.1 illustrates the display.];
receiving, by the first computing device, a selection of an event overlay component via the event overlay interface [col.2, lines 51-52: Discloses a user selects the user interface control element such as the RSVP button; and FIG.1 & col.6, lines 44-45: Discloses a selectable RSVP button (an event overlay component) via the interactive interface (the event overlay interface).];
in response to receiving a selection of the event overlay component, receiving event overlay content to be added to the event overlay component [FIG.1 & col.12, lines 45-50: Discloses receiving additional information from participants such as attendance information as a result of selecting RSVP (event overlay component); FIG. & col.12, lines 48-50: Discloses as the result of selecting COMMENT 136 (another event overlay component) receiving comments from participants which adds to the event overlay component as illustrated in FIG.1 where John Doe adds his comment “Looks, Delicious. I can’t wait!” 148.], the event overlay content comprising location information and user-provided event information [FIG.1 & col.6, lines 29 - col.7, lines 1-7, and col.12, lines 30-62: Discloses event overlay content example "Janes scarf it down fall bbq (user-provided event information), Saturday, 2pm at the park" (location information).];
generating a modified event overlay component based on the event overlay content [FIG.1 & col.6, lines 41-43: Discloses after a participant responds to the selectable RSVP button, then the series of thumbnail photographs showing people attending are updated (a modified event overlay component), all of which may be overlaid on the picture. And participants may make comments 136 which adds to the event overlay content, thus modifying the event overlay component.];
causing the modified event overlay component to be overlaid on top of the ephemeral message [FIG.1 & col.6, lines 41-43: Discloses after a participant responds to the selectable RSVP button, then the series of thumbnail photographs showing people attending are updated (a modified event overlay component), all of which is overlaid on top of the social activity post 170 (the ephemeral message).];
displaying the modified event overlay component and the ephemeral message on the user interface of the first computing device [FIG.1: Discloses the display of attending who have responded (users that selected RSVP button). Each time a participating user selects the RSVP button, the display is modified to show those attending (displaying the modified event overlay component).]; and
transmitting, to a second computing device, the ephemeral message comprising the modified event overlay component, wherein the ephemeral message comprising the modified event overlay component is displayed on a user interface of the second computing device [FIG.1 & col.1, lines 67-col.2, lines 1-3, col.6, lines 29-col.7, lines 1-7, and col.12, lines 30-62: Discloses social networking users receiving the invite (second computing device) are able to comment and select RSVP/join, the server arranges user interface elements of the overlaid modified event overlay component (such as user selection and comments) is transmitted and displayed on a user interface of the second computing device.].
	Su does not explicitly disclose the event overlay content comprising location information and user-provided event information, the location information being based on an auto-populated suggestion corresponding to a location of the first computing device and the user provided event information (emphasis added to distinguish the elements not taught by Su); However, in analogous art, KIMISHIMA discloses a control unit displays a route guiding screen that shows a route to a desired destination specified by the user (user provided event information). a current position, a map of the surrounding area, and suggested routes (auto-populated) are presented to the user [para.0079]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Su in view of KIMISHIMA to provide this feature. One would be motivated at the time of the invention to provide this capability since an operation control method is desired using a mobile terminal apparatus in which an orientation is detected with, for example, a geomagnetic sensor and a map is displayed while the apparatus is attached, providing suggestions such as routes (KIMISHIMA: para.0003).

Regarding Claim 2, the combined teachings of Su and KIMISHIMA discloses the method of claim 1, and Su further discloses wherein the ephemeral message is accessible for a predetermined time-limited duration, and  wherein the ephemeral comprises an image, a video, or text [FIG.9 & col.18, lines 30-39: Discloses visual representation may be a live video image, a thumbnail photograph, a graphic image, a symbol, or text; and col.7, lines 17-20: Discloses hovering the cursor anywhere in the post framework where hidden metadata appears, e.g. information on post visibility (a predetermined time-limited duration).].

Regarding Claim 3, the combined teachings of Su and KIMISHIMA discloses the method of claim 1, and Su further discloses wherein the event overlay content comprises time information, date information, and description information [col.6, lines 29 - col.7, lines 1-7, and col.12, lines 30-62: Discloses "Janes scarf it down fall bbq (description), Saturday (date), 2pm (time) at the park".].

Regarding Claim 4, the combined teachings of Su and KIMISHIMA discloses the method of claim 3, and Su further discloses further comprising:
generating an event editor interface associated with the event overlay component [FIG.1 & col.5, lines 48-7 – col.6, lines 29-45: Discloses a post framework 100 system for creating a post. The post framework 100 includes a head portion 110, a body portion 120, a waist portion 130, a leg portion 140, an accessory portion 150, and a user interface control element 160. The user interface control element 160 provides capability for creating and editing a post.]; and
wherein the event overlay content is added via the event editor interface [FIG.1 & col.6, 29-34: Discloses Jane Doe may create a post 170 using post framework 100 and send the post 170 to a particular group of friends through the social network; and FIG.1 & col.12, lines 45-50: Discloses receiving additional information from the participants such as receiving comments. For example, John Doe adds his comment using the event editor “Looks, Delicious. I can’t wait!” 148.].

Regarding Claim 6, the combined teachings of Su and KIMISHIMA discloses the method of claim 1, and Su further discloses further comprising:
receiving a content collection comprising the modified event overlay component [col.8, lines 54-55: Discloses collecting information received from clients and the post framework information (including all comments, RSVPs, i.e. the modified event overlay component) may be stored in a post framework index.], the content collection comprising a collection of messages with media content [col.6, lines 62-63: Discloses content includes images, videos, links, maps, and other media, that is being shared.];
providing an interactive join option to select the event overlay component associated with the modified event overlay component [col.3, lines 30-37: Discloses dynamically add a new visual representation of a new participant at the time the new person joins the video chat session];
receiving a selection of the interactive join option from the second computing device [FIG.9: Discloses a second user at a second computing device gets invited to join the video chat. The second user may select the “JOIN” button to join.]; and
generating an event overlay messaging interface in response to receiving the selection of the interactive join option [col.18, lines 32-35: Discloses visual representation may be arranged such that when a user at their device joins the video chat, a video chat slot is configured to flip over from a static image to a live image of the user.].

Regarding Claim 7, the combined teachings of Su and KIMISHIMA discloses the method of claim 6, and Su further discloses further comprising:
activating an event overlay messaging interface [col.3, lines 33-34: Discloses a new visual representation is activated when a new participant joins the video chat session.];
 adding a second user associated with the second computing device to an event overlay directory associated with the event overlay component [FIG.9 & col.3, lines 30-37: Discloses adding a second user of the second device upon joining the chat group. Visual representations of people presently participating in a video chat session, wherein the mosaic is configured to dynamically add a new visual representation of a new participant at the time the new person joins the video chat session.]; and
displaying an event overlay status icon in the event overlay messaging interface, the event overlay status icon comprising a status notification that the second user has been added to the event overlay directory [FIG.9 & col.3, lines 30-37: Discloses visual representations of people (icon) presently participating in a video chat session, wherein the mosaic is configured to dynamically add a new visual representation of a new participant at the time the new person joins the video chat session and to dynamically delete a current visual representation (icon) of a present participant when the present participant leaves the video chat session (a status notification).].

Regarding Claim 8, the combined teachings of Su and KIMISHIMA discloses the method of claim 7, and Su further discloses wherein the event overlay component further comprises a user profile associated with the second computing device, a geographic map component, a message component, a description section, and a media attachment component [FIG.1 & col.12, lines 14-16: Discloses users profile picture of the second computing device (a user profile information), a message component from the second user from John Doe “LOOKS, DELICIOUS. I CAN'TWAIT” 148, a description section “JANE”S SCARF-IT-DOWN BBQ SATURDAY, 2:00PM AT PARK”; and FIG.11 & col.19, line 7: Discloses a thumbnail map 1124 (a geographic map) overlaid on the picture of the restaurant; and col.20, lines 4-10: Discloses posting videos (a media attachment).].

Regarding Claim 9, the combined teachings of Su and KIMISHIMA discloses the method of claim 8, and Su further discloses further comprising:
generating an avatar based on the user profile associated with the second computing device [FIG.1 & col.6, lines 31-35: Discloses the head portion 110 may provide (generating) dynamic thumbnails of users (avatar, from all computing devices) corresponding to each user that is currently attending the event; and col.8, lines 54-60: Discloses the server processor executes instructions (generating) from the server memory to arrange information in any of the head portion (user profile – user's name, pictures, images, nickname, or social media handle) that may be stored in the server memory (user profile), received from other sources (e.g., other servers, sensors, clients), or a combination of both; and col.18, lines 30-31: Discloses a visual representation of a second user on a second computing device may be a graphic image (an avatar).]; and
displaying the associated avatar in the event overlay messaging interface [FIG.1: Discloses displaying of the avatar (of John Doe 146) in the event overlay messaging interface 140.].

Regarding Claim 10, Su discloses a server system comprising:
a processor [FIG.3 & col.8, line 45: Discloses a processor 332 in the server system 230.]; and
a memory storing instructions that, when executed by the processor [FIG.3 & col.8, lines 45-50: Discloses the processor 332 executing instructions from the server memory 340.], configure the server system to performing operations comprising:
receiving, at a first computing device, an ephemeral message [FIG.1 & col.1, lines 32-35: Discloses receiving a social activity post 170 (an ephemeral message) at a client device (at a first computing device) in a social activity platform.];
generating, by the first computing device, an event overlay interface [FIG.1 & col.1, lines 67-col.2, lines 1-3, col.6, lines 29-col.7, lines 1-7, and col.12, lines 30-62: Discloses thumbnail photograph, "Hope everyone can make it to the bbq this weekend!", the post framework provides an interactive interface (an event overlay interface) including picture of food on a bbq grill, with text and series of thumbnails of people attending, and a control interface element in the body portion with an RSVP button; and col.8, lines 35-44: Discloses a server or the computing device (the first computing device) may generate the post framework with the interactive interface (an event overlay interface).];
displaying the event overlay interface and the ephemeral message on a user interface of the first computing device [col.6, lines 31-45 & FIG.1: Discloses Jane Doe may create a post 170 using post framework 100 and send the post 170 to a particular group of friends through the social network. The head portion 110 may provide a thumbnail photograph of Jane Doe, her name, and the descriptive text "Hope everyone can make it to the bbq this weekend!" Below the head portion 110, the post framework 100 may provide a picture of food on a barbeque grill. The picture may be in full bleed, which covers the entire defined area of the body portion 120. Also provided in the body portion 120 may be the text "Jane's scarf-it-down fall BBQ, Saturday, 2: 00 PM at the park" and a series of thumbnail photographs showing other people who are going to attend, all of which may be overlaid on the picture of the food. A user interface control element 160 may also be provided in the body portion 120 in the form of an "RSVP" button. FIG.1 illustrates the display.];
causing the event overlay interface to be overlaid on top of the ephemeral message [FIG.1 & col.1, lines 67-col.2, lines 1-3, col.6, lines 29-col.7, lines 1-7, and col.12, lines 30-62: Discloses the interactive interface (the event overlay interface) with buttons, comments, and descriptive text can all can be overlaid on top of the social activity post 170 (the ephemeral message).];
receiving, by the first computing device, a selection of an event overlay component via the event overlay interface [col.2, lines 51-52: Discloses a user selects the user interface control element such as the RSVP button; and FIG.1 & col.6, lines 44-45: Discloses a selectable RSVP button (an event overlay component) via the interactive interface (the event overlay interface); and FIG.3 & col.8, lines 13-16: Discloses communications modules 318 and 338 configured to interface with the network 250 to send and receive information, e.g. data, requests, responses, and commands to other devices on the network.];
in response to receiving a selection of the event overlay component, receiving event overlay content added to the event overlay component [FIG.1 & col.12, lines 45-50: Discloses receiving additional information from participants such as receiving comments (a plurality of event overlay content) from the plurality of participants which adds to the event overlay component as illustrated in FIG.1 where John Doe adds his comment “Looks, Delicious. I can’t wait!” 148.], the event overlay content comprising location information and user-provided event information [FIG.1 & col.6, lines 29 - col.7, lines 1-7, and col.12, lines 30-62: Discloses event overlay content example "Janes scarf it down fall bbq (user-provided event information), Saturday, 2pm at the park" (location information).];
generating a modified event overlay component based on the added plurality of event overlay content [FIG.1 & col.6, lines 41-43: Discloses after a participant responds to the selectable RSVP button, then the series of thumbnail photographs showing people attending are updated (a modified event overlay component), all of which may be overlaid on the picture. And participants may make comments 136 which adds to the plurality of event overlay content, thus modifying the event overlay component.];
causing the modified event overlay component to be overlaid on top of the ephemeral message [FIG.1 & col.6, lines 41-43: Discloses after a participant responds to the selectable RSVP button, then the series of thumbnail photographs showing people attending are updated (a modified event overlay component), all of which is overlaid on top of the social activity post 170 (the ephemeral message).];
displaying the modified event overlay component and the ephemeral message on the user interface of the first computing device [FIG.1: Discloses the display of attending who have responded (users that selected RSVP button). Each time a participating user selects the RSVP button, the display is modified to show those attending (displaying the modified event overlay component).]; and
transmitting, to a second computing device, the ephemeral message comprising the modified event overlay component, wherein the ephemeral message comprising the modified event overlay component is displayed on a user interface of the second computing device [FIG.1 & col.1, lines 67-col.2, lines 1-3, col.6, lines 29-col.7, lines 1-7, and col.12, lines 30-62: Discloses social networking users receiving the invite (second computing device) are able to comment and select RSVP/join, the server arranges user interface elements of the overlaid modified event overlay component (such as user selection and comments) is transmitted and displayed on a user interface of the second computing device.].
Su does not explicitly disclose the event overlay content comprising location information and user-provided event information, the location information being based on an auto-populated suggestion corresponding to a location of the first computing device and the user provided event information (emphasis added to distinguish the elements not taught by Su); However, in analogous art, KIMISHIMA discloses a control unit displays a route guiding screen that shows a route to a desired destination specified by the user (user provided event information). a current position, a map of the surrounding area, and suggested routes (auto-populated) are presented to the user [para.0079]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Su in view of KIMISHIMA to provide this feature. One would be motivated at the time of the invention to provide this capability since an operation control method is desired using a mobile terminal apparatus in which an orientation is detected with, for example, a geomagnetic sensor and a map is displayed while the apparatus is attached, providing suggestions such as routes (KIMISHIMA: para.0003).

Regarding Claim 11, the combined teachings of Su and KIMISHIMA discloses  the server system of claim 10, and Su further discloses wherein the ephemeral message is accessible for a predetermined time-limited duration, and wherein the ephemeral comprises an image, a video, or text [FIG.9 & col.18, lines 30-39: Discloses visual representation may be a live video image, a thumbnail photograph, a graphic image, a symbol, or text; and col.7, lines 17-20: Discloses hovering the cursor anywhere in the post framework where hidden metadata appears, e.g. information on post visibility (a predetermined time-limited duration).].

Regarding Claim 12, the combined teachings of Su and KIMISHIMA discloses the server system of claim 10, and Su further discloses wherein the event overlay content comprises, time information, date information, and description information [col.6, lines 29 - col.7, lines 1-7, and col.12, lines 30-62: Discloses "Janes scarf it down fall bbq (description), Saturday (date), 2pm (time) at the park".].

Regarding Claim 13, the combined teachings of Su and KIMISHIMA discloses the server system of claim 12, and Su further discloses further comprising:
generating an event editor interface associated with the event overlay component [FIG.1 & col.5, lines 48-7 – col.6, lines 29-45: Discloses a post framework 100 system for creating a post. The post framework 100 includes a head portion 110, a body portion 120, a waist portion 130, a leg portion 140, an accessory portion 150, and a user interface control element 160. The user interface control element 160 provides capability for creating and editing a post.]; and
wherein the event overlay content is added via the event editor interface [FIG.1 & col.6, 29-34: Discloses Jane Doe may create a post 170 using post framework 100 and send the post 170 to a particular group of friends through the social network; and FIG.1 & col.12, lines 45-50: Discloses receiving additional information from the participants such as receiving comments. For example, John Doe adds his comment using the event editor “Looks, Delicious. I can’t wait!” 148.].

Regarding Claim 15, the combined teachings of Su and KIMISHIMA discloses the server system of claim 10, and Su further discloses wherein the instructions further configure the server system to perform operations comprising:
receiving a content collection comprising the modified event overlay component [col.8, lines 54-55: Discloses collecting information received from clients and the post framework information (including all comments, RSVPs, i.e. the modified event overlay component) may be stored in a post framework index.], the content collection comprising a collection of messages with media content [col.6, lines 62-63: Discloses content includes images, videos, links, maps, and other media, that is being shared.];
providing an interactive join option to select the event overlay component associated with the modified event overlay component [col.3, lines 30-37: Discloses dynamically add a new visual representation of a new participant at the time the new person joins the video chat session];
receiving a selection of the interactive join option from the second computing device [FIG.9: Discloses a second user at a second computing device gets invited to join the video chat. The second user may select the “JOIN” button to join.]; and
generating an event overlay messaging interface in response to receiving the selection of the interactive join option [col.18, lines 32-35: Discloses visual representation may be arranged such that when a user at their device joins the video chat, a video chat slot is configured to flip over from a static image to a live image of the user.].

Regarding Claim 16, the combined teachings of Su and KIMISHIMA discloses the server system of claim 15, and Su further discloses further comprising:
activating an event overlay messaging interface [col.3, lines 33-34: Discloses a new visual representation is activated when a new participant joins the video chat session.];
 adding a second user associated with the second computing device to an event overlay directory associated with the event overlay component[ FIG.9 & col.3, lines 30-37: Discloses adding a second user of the second device upon joining the chat group. Visual representations of people presently participating in a video chat session, wherein the mosaic is configured to dynamically add a new visual representation of a new participant at the time the new person joins the video chat session.]; and
displaying an event overlay status icon in the event overlay messaging interface, the event overlay status icon comprising a status notification that the second user has been added to the event overlay directory [FIG.9 & col.3, lines 30-37: Discloses visual representations of people (icon) presently participating in a video chat session, wherein the mosaic is configured to dynamically add a new visual representation of a new participant at the time the new person joins the video chat session and to dynamically delete a current visual representation (icon) of a present participant when the present participant leaves the video chat session (a status notification).].

Regarding Claim 17, the combined teachings of Su and KIMISHIMA discloses the server system of claim 16, and Su further discloses wherein the event overlay component further comprises a user profile associated with the second computing device, a geographic map component, a message component, a description section, and a media attachment component [FIG.1 & col.12, lines 14-16: Discloses users profile picture of the second computing device (a user profile information), a message component from the second user from John Doe “LOOKS, DELICIOUS. I CAN'TWAIT” 148, a description section “JANE”S SCARF-IT-DOWN BBQ SATURDAY, 2:00PM AT PARK”; and FIG.11 & col.19, line 7: Discloses a thumbnail map 1124 (a geographic map) overlaid on the picture of the restaurant; and col.20, lines 4-10: Discloses posting videos (a media attachment).].

Regarding Claim 18, the combined teachings of Su and KIMISHIMA discloses the server system of claim 17, and Su further discloses wherein the operations further comprise:
generating an avatar based on the user associated with the second computing device [FIG.1 & col.6, lines 31-35: Discloses the head portion 110 may provide (generating) dynamic thumbnails of users (avatar, from all computing devices) corresponding to each user that is currently attending the event.]; and
displaying the associated avatar in the event overlay messaging interface [FIG.1: Discloses displaying of the avatar (of John Doe 146) in the event overlay messaging interface 140.].

Regarding Claim 19, Su discloses a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to performing operations [col.2, lines 59-60: Discloses a non-transitory machine-readable storage medium comprising machine-readable instructions for causing a processor to execute the instructions.] comprising:
receiving, at a first computing device, an ephemeral message [FIG.1 & col.1, lines 32-35: Discloses receiving a social activity post 170 (an ephemeral message) at a client device (at a first computing device) in a social activity platform.];
generating, by the first computing device, an event overlay interface [FIG.1 & col.1, lines 67-col.2, lines 1-3, col.6, lines 29-col.7, lines 1-7, and col.12, lines 30-62: Discloses thumbnail photograph, "Hope everyone can make it to the bbq this weekend!", the post framework provides an interactive interface (an event overlay interface) including picture of food on a bbq grill, with text and series of thumbnails of people attending, and a control interface element in the body portion with an RSVP button; and col.8, lines 35-44: Discloses a server or the computing device (the first computing device) may generate the post framework with the interactive interface (an event overlay interface).];
causing the event overlay interface to be overlaid on top of the ephemeral message [FIG.1 & col.1, lines 67-col.2, lines 1-3, col.6, lines 29-col.7, lines 1-7, and col.12, lines 30-62: Discloses the interactive interface (the event overlay interface) with buttons, comments, and descriptive text can all can be overlaid on top of the social activity post 170 (the ephemeral message).];
displaying the event overlay interface and the ephemeral message on a user interface of the first computing device [col.6, lines 31-45 & FIG.1: Discloses Jane Doe may create a post 170 using post framework 100 and send the post 170 to a particular group of friends through the social network. The head portion 110 may provide a thumbnail photograph of Jane Doe, her name, and the descriptive text "Hope everyone can make it to the bbq this weekend!" Below the head portion 110, the post framework 100 may provide a picture of food on a barbeque grill. The picture may be in full bleed, which covers the entire defined area of the body portion 120. Also provided in the body portion 120 may be the text "Jane's scarf-it-down fall BBQ, Saturday, 2: 00 PM at the park" and a series of thumbnail photographs showing other people who are going to attend, all of which may be overlaid on the picture of the food. A user interface control element 160 may also be provided in the body portion 120 in the form of an "RSVP" button. FIG.1 illustrates the display.];
receiving, by the first computing device, a selection of an event overlay component via the event overlay interface [col.2, lines 51-52: Discloses a user selects the user interface control element such as the RSVP button; and FIG.1 & col.6, lines 44-45: Discloses a selectable RSVP button (an event overlay component) via the interactive interface (the event overlay interface); and FIG.3 & col.8, lines 13-16: Discloses communications modules 318 and 338 configured to interface with the network 250 to send and receive information, e.g. data, requests, responses, and commands to other devices on the network.];
in response to receiving a selection of the event overlay component, receiving event overlay content to be added to the event overlay component [FIG.1 & col.12, lines 45-50: Discloses receiving additional information from participants such as receiving comments (a plurality of event overlay content) from the plurality of participants which adds to the event overlay component as illustrated in FIG.1 where John Doe adds his comment “Looks, Delicious. I can’t wait!” 148.], the event overlay content comprising location information and user-provided event information [FIG.1 & col.6, lines 29 - col.7, lines 1-7, and col.12, lines 30-62: Discloses event overlay content example "Janes scarf it down fall bbq (user-provided event information), Saturday, 2pm at the park" (location information).];
generating a modified event overlay component based on the event overlay content [FIG.1 & col.6, lines 41-43: Discloses after a participant responds to the selectable RSVP button, then the series of thumbnail photographs showing people attending are updated (a modified event overlay component), all of which may be overlaid on the picture. And participants may make comments 136 which adds to the plurality of event overlay content, thus modifying the event overlay component.];
causing the modified event overlay component to be overlaid on top of the ephemeral message [FIG.1 & col.6, lines 41-43: Discloses after a participant responds to the selectable RSVP button, then the series of thumbnail photographs showing people attending are updated (a modified event overlay component), all of which is overlaid on top of the social activity post 170 (the ephemeral message).]; 
displaying the modified event overlay component and the ephemeral message on the user interface of the first computing device [FIG.1: Discloses the display of attending who have responded (users that selected RSVP button). Each time a participating user selects the RSVP button, the display is modified to show those attending (displaying the modified event overlay component).]; and
transmitting, to a second computing device, the ephemeral message comprising the modified event overlay component, wherein the ephemeral message comprising the modified event overlay component is displayed on a user interface of the second computing device [FIG.1 & col.1, lines 67-col.2, lines 1-3, col.6, lines 29-col.7, lines 1-7, and col.12, lines 30-62: Discloses social networking users receiving the invite (second computing device) are able to comment and select RSVP/join, the server arranges user interface elements of the overlaid modified event overlay component (such as user selection and comments) is transmitted and displayed on a user interface of the second computing device.].
Su does not explicitly disclose the event overlay content comprising location information and user-provided event information, the location information being based on an auto-populated suggestion corresponding to a location of the first computing device and the user provided event information (emphasis added to distinguish the elements not taught by Su); However, in analogous art, KIMISHIMA discloses a control unit displays a route guiding screen that shows a route to a desired destination specified by the user (user provided event information). a current position, a map of the surrounding area, and suggested routes (auto-populated) are presented to the user [para.0079]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Su in view of KIMISHIMA to provide this feature. One would be motivated at the time of the invention to provide this capability since an operation control method is desired using a mobile terminal apparatus in which an orientation is detected with, for example, a geomagnetic sensor and a map is displayed while the apparatus is attached, providing suggestions such as routes (KIMISHIMA: para.0003).

Regarding Claim 20, the combined teachings of Su and KIMISHIMA discloses the non-transitory computer-readable storage medium of claim 19, and Su further discloses wherein the instructions further configure the computer to perform operations comprising:
receiving a content collection comprising the modified event overlay component [col.8, lines 54-55: Discloses collecting information received from clients and the post framework information (including all comments, RSVPs, i.e. the modified event overlay component) may be stored in a post framework index.], the content collection comprising a collection of messages with media content [col.6, lines 62-63: Discloses content includes images, videos, links, maps, and other media, that is being shared.];
providing an interactive join option to select an event overlay component profile associated with the modified event overlay component [col.3, lines 30-37: Discloses dynamically add a new visual representation of a new participant at the time the new person joins the video chat session];
receiving a selection of the interactive join option [FIG.9: Discloses a second user at a second computing device gets invited to join the video chat. The second user may select the “JOIN” button to join.];
activating an event overlay messaging interface in response to receiving the selection of the interactive join option [FIG.9 & col.3, lines 30-37: Discloses adding the user of the second device upon joining the chat group. Visual representations of people presently participating in a video chat session, wherein the mosaic is configured to dynamically add a new visual representation of a new participant at the time the new person joins the video chat session.];
adding a user associated with the first computing device to an event overlay directory associated with the event overlay component profile [FIG.9 & col.3, lines 30-37: Discloses adding the user of the second device upon joining the chat group. Visual representations of people presently participating in a video chat session, wherein the mosaic is configured to dynamically add a new visual representation of a new participant at the time the new person joins the video chat session.]; and
displaying an event overlay status icon in the event overlay component profile, the event overlay icon comprising a status notification that the user has been added to the event directory [FIG.9 & col.3, lines 30-37: Discloses visual representations of people (icon) presently participating in a video chat session, wherein the mosaic is configured to dynamically add a new visual representation of a new participant at the time the new person joins the video chat session and to dynamically delete a current visual representation (icon) of a present participant when the present participant leaves the video chat session (a status notification).].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charlton et al., (US 2018/0253901 A1) - Discloses a messaging client application 104 and the application server 112, which in turn embody a number of subsystems, namely an ephemeral timer system 202, a collection management system 204, an annotation system 206, and a virtual vision system 210. [para.0037].
Amitay et al., (US 2020/0120170 A1) - Discloses provides a geographical map-based graphical user interface (GUI) for a social media platform or application, to allow user access via the map-based GUI to ephemeral social media content. Such an interface is also referred to herein as a "map GUI" [para.0029].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426